UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 19, 2008 (August 13, 2008) Commission Name of Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)  Pre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c) Item 7.01 Regulation FD Disclosure. On August 11, 2008, PNM Resources, Inc. (the “Company”) issued a press release announcing its unaudited results of operations for the three and six months ended June 30, 2008.The Company filed a Current Report on Form 8-K, under Item 2.02, dated August 11, 2008 and that press release was furnished as Exhibit 99.1 to the Form 8-K.In accordance with general instruction B.2 of Form 8-K, the information in that report, including exhibits, was furnished pursuant to Item 2.02 and not to be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section and not deemed incorporated by reference in any filing under the Securities Act of 1933. The Company has determined that certain information for the three and six months ended June 30, 2007 and presented on Schedules 3, 4, 7, and 8 that should have been presented on four separate lines was inappropriately combined on one line.The corrected schedules are being filed with this Current Report on Form 8-K. In accordance with general instruction B.2 of Form 8-K, the information in this report, including exhibits, is furnished pursuant to Item 7.01 and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section and not deemed incorporated by reference in any filing under the Securities Act of Item 9.01Financial Statements and Exhibits. (d) Exhibits: Exhibit Number Description 99.1Corrected Schedules 3, 4, 7, and 8 to the PNM Resources, Inc. Press Release dated August 11, 2008. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PNM RESOURCES, INC. (Registrant) Date:August 19, 2008 /s/ Thomas G. Sategna Thomas G. Sategna Vice President and Corporate Controller (Officer duly authorized to sign this report) 3
